Order filed May 8, 2014




                                  In The

                             Court of Appeals
                                 For The

                          First District of Texas
                                ___________

                           NO. 01-13-00259-CR
                               ____________

                      ALYSSA PULLEN, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


               On Appeal from the Co Crim Ct at Law No 4
                         Harris County, Texas
                    Trial Court Cause No. 1817849

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 4 and
State’s Exhibit 5.

      The clerk of the Co Crim Ct at Law No 4 is directed to deliver to the Clerk
of this court the original of State’s Exhibit 4 and State’s Exhibit 5, on or before
May 19, 2014. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 4 and State’s Exhibit 5, to the clerk of the Co Crim Ct at Law No 4.



                                             PER CURIAM